Citation Nr: 1230916	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  12-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right heel disorder.

2.  Entitlement to service connection for a right heel disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel




INTRODUCTION

The Veteran had active duty service from August 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right heel condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1977 RO rating decision denied the Veteran's claim for entitlement to service connection for a right heel disorder.  The Veteran was notified of his appellate rights, but did not appeal the decision.  

2.  Evidence associated with the claims file after the last final denial in December 1977 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The December 1977 RO rating decision which denied service connection for a right heel disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a right heel disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a right heel condition.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2011), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran's claim for entitlement to service connection for a right heel condition is based upon the same factual basis as his original claim of entitlement to service connection which was denied, initially, in a May 1956 rating decision and again in a December 1977 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
The Board notes that service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2011).

The Veteran's initial claim of entitlement to service connection for a right heel disorder was denied by a RO rating decision dated May 1956.  The evidence of record at the time of the May 1956 RO rating decision included the Veteran's service treatment records dating from March 1952 to May 1954 and a March 1956 VA examination report.  The May 1956 RO rating decision indicated that the basis for the RO's denial was that there was no current right heel disability.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2009); 38 C.F.R. § 20.1103 (2011).

The Veteran subsequently filed his claim for service connection for a right heel disorder, again, in August 1977.  The Veteran's claim was denied in the December 1977 rating decision because there was no evidence of a current disability.  The decision did not address new and material evidence.  The relevant evidence at the time of the December 1977 denial consisted of the evidence previously of record, an October 1977 VA examination report, and statements by the Veteran.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran again filed to reopen his claim in February 2011.  The pertinent evidence added to the record since the last final denial in December 1977 RO rating decision includes a letter written by the Veteran to his brother and a postmarked envelope dated April 1953 and additional statements by the Veteran asserting that his right heel causes him pain and has since his active duty service.  The Board notes that the new evidence since the last prior final denial addresses the issue of whether the Veteran has a current disability with regard to his claim for a right heel condition as well as in-service incurrence.  As such, the evidence does address an unestablished fact necessary to substantiate a claim, and the evidence is found to be both new and material.  In this regard, the RO reopened the Veteran's claim in the December 2011 Statement of the Case.  
In consideration of all of the above, the Board finds that evidence obtained, since the last final denial in December 1977, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim.  In this regard the Board observes that the Veteran's claim was previously denied because there was no current disability.  As noted above, the new evidence of record, specifically the Veteran's statements regarding current symptomatology and continuity of symptomatology address the issue of a current disability.  Additionally, the letter provided further addresses the issue of an in-service injury.  The Board notes that the Court recently addressed requirements for new and material claims in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2011).  Specifically the Court focused on the final sentence of 38 C.F.R. § 3.156(a) which states that, "[n]ew and material evidence can be neither cumulative nor redundant...and must raise a reasonable possibility of substantiating the claim."  The Court interpreted the language of § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In this regard, the Court referred to the VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting the VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that...relates to an unestablished fact necessary to substantiate the claim."

In this instance, the Board notes that the new evidence obtained pertains to the 38 C.F.R. § 3.303 requirements that the Veteran have a current disability and an in-service injury.  Therefore, as noted above, the Board finds that evidence obtained, since the most recent final denial in December 1977, is both new and material evidence because the evidence was not previously of record and it addresses an unestablished fact necessary to substantiate the Veteran's claim; the claim must therefore be reopened.  Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a right heel disorder should be granted.  38 C.F.R. § 3.156(a) (2011).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right heel disorder is reopened, and to this extent only the appeal is granted.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a right heel disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes initially that the Veteran injured his right heel when struck by a spur from pole climbing equipment.  The Veteran's service treatment records indicated that he was treated for a laceration over the Achilles tendon of the right leg associated with the incident in April 1953.  

Post-service, an October 1977 VA examination noted mild forefoot pronation and bulge, but no heel cord valgus, no abnormal pulses, and no abnormal callosities.  

The Board observes, however, the Veteran's April 2011 statement in which the Veteran noted that the injury to his right heel had always been bothersome, especially for the last 15-20 years.  

As noted, lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson and Jandreau, both supra.  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to state that he experienced pain in relation to his right heel since an injury in service.

With consideration of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Under the circumstances presented in this case, the Board finds that the Veteran has met the guidance set forth in McLendon.

In consideration of the Veteran's lay statements with regard to a current disability as well as the evidence that the Veteran had a right heel injury during active duty service, and with recognition of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that a remand for a VA examination to determine if the Veteran has a right heel disorder that is related to his active duty service is warranted.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any right heel disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether the Veteran has a right heel disorder that is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


